       Case 2:20-cv-01189-DMC Document 25 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH ROBINSON,                                  No. 2:20-CV-1189-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    KENNETH BRYANT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Each of the parties in

18   the above-captioned case has filed a Consent to Proceed Before a United States Magistrate Judge.

19   See 28 U.S.C. § 636(c); see also ECF Nos. 7 and 14. This case shall, therefore, be reassigned to a

20   Magistrate Judge for all further proceedings and entry of final judgment.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
       Case 2:20-cv-01189-DMC Document 25 Filed 09/29/20 Page 2 of 2

 1                  Accordingly, IT IS ORDERED that:
 2                  1.     The Clerk of the Court is directed to reassign this case to the Honorable
 3   Dennis M. Cota as the presiding judge; and
 4                  2.     The caption on all documents filed in the reassigned case shall show case
 5   number 2:20-CV-1189-DMC.
 6

 7    DATED: September 28, 2020                      /s/ John A. Mendez
 8                                                   HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13
                    I am the United States Magistrate Judge currently assigned to this case. I accept
14
     reassignment of this case for all further proceedings, including entry of final judgment, by myself
15
     or such other Magistrate Judge as may be assigned.
16

17
            Dated: September 28, 2020
18                                                         ____________________________________
19                                                         DENNIS M. COTA
                                                           UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                       2
